 Case 1:20-cv-00915-PLM-RSK ECF No. 59 filed 10/20/20 PageID.807 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ROBERT DAVIS, et al.,                                )
                              Plaintiffs,            )
                                                     )      No. 1:20-cv-915
-v-                                                  )
                                                     )      Honorable Paul L. Maloney
JOCELYN BENSON, et al.,                              )
                              Defendants.            )
                                                     )

         ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs’ lawsuit raises claims concerning absentee ballots for the November 3, 2020,

election. Plaintiffs request a preliminary injunction against Defendant Jocelyn Benson for

Count IV of their complaint. (ECF No. 25.) In Count IV, Plaintiffs contend that an order

issued by Michigan Court of Claims which directed the Secretary of State, in part, to continue

counting mail-in absentee ballots received after 8 p.m. on November 3 violates their rights

to substantive due process. Plaintiffs reason that the late absentee ballots dilute their lawfully

cast votes. On Friday, October 16, 2020, the Michigan Court of Appeals vacated the

injunction issued by the Michigan Court of Claims.

                                                I.

       As part of their response, Defendants argue Plaintiffs lack standing for their Count

IV. In the amended complaint (ECF No. 24), Plaintiffs assert that the state court injunction

and Benson’s policy “would result in the dilution of Plaintiffs’ lawfully cast votes.” (Compl.

¶ 105.) Plaintiffs repeat this dilution theory in several paragraphs. (Id. ¶¶ 123-27.)
 Case 1:20-cv-00915-PLM-RSK ECF No. 59 filed 10/20/20 PageID.808 Page 2 of 5




       To bring a claim in federal court, a plaintiff must have “a personal stake in the

outcome,” “distinct from a ‘generally available grievance about government.’” Gill v.

Whitford, 138 S. Ct. 1916, 1923 (2018) (citations omitted). Courts refer to this personalized

involvement in the dispute as standing, which imposes on all plaintiffs the burden to show

(1) an injury in fact (2) that is fairly traceable to the challenged conduct of the defendant, and

(3) that it is likely to be redressed by a favorable judicial decision. Id. at 1929. For the injury

in fact element, plaintiffs must demonstrate “’the invasion of a legally protected interest’ that

is ‘concrete and particularized,’ i.e., which ‘affect[s] the plaintiff in a personal and

individualized way.’” Id. (quoting Lujan v. Defendants of Wildlife, 504 U.S. 555, 560 n.1

(1992)). The Supreme Court has “repeatedly refused to recognize a general grievance against

allegedly illegal government conduct as sufficient for standing to invoke the federal judicial

power.” United States v. Hays, 515 U.S. 737, 743 (1995). The Sixth Circuit recently

explained the significance of standing in the context of a request for a preliminary injunction

in an election challenge lawsuit. “[A] ‘party who fails to show a substantial likelihood of

standing is not entitled to a preliminary injunction.’ ‘However, an inability to establish a

substantial likelihood of standing requires denial of the motion for preliminary injunction,

not dismissal of the case.’” Memphis A. Phillip Inst. v. Hargett, —F.3d—, 2020 WL 6074331,

at *4 (6th Cir. Oct. 15, 2020) (internal citation and citation omitted).

       The United States Supreme Court has “long recognized that a person’s right to vote

is ‘individual and personal in nature.’” Gill, 138 S. Ct. at 1923 (quoting Reynolds v. Sims,

377 U.S. 533, 561 (1964)). The Court has found that vote dilution implicates the principle

of one person - one vote, which the Court has interpreted as requiring, “’as nearly as is


                                                2
 Case 1:20-cv-00915-PLM-RSK ECF No. 59 filed 10/20/20 PageID.809 Page 3 of 5




practicable [that] one man’s vote in a congressional election is to be worth as much as

another’s.’” Hadley v. Junior Coll. Dist. of Metro. Kansas City, Missouri, 397 U.S. 50, 52

(1970) (quoting Wesberry v. Sanders, 376 U.S. 1, 7-8 (1964)). The constitutional principle

applies without regard to the election.

       When a court is asked to decide whether a State is required by the Constitution
       to give each qualified voter the same power in an election open to all, there is
       no discernible, valid reason why constitutional distinctions should be drawn
       on the basis of the purpose of the election. If one person’s vote is given less
       weight through unequal apportionment, his right to equal voting participation
       is impaired just as much as when he votes for a school board member as when
       he votes for a state legislator. While there are differences in the powers of the
       different officials, the crucial consideration is the right of each qualified voter
       to participate in an equal footing in the election process.

Id. at 54-55.

       Standing based on a theory of vote dilution typically arises in situations where the

plaintiffs raise equal protection claims or claims under the Voting Rights Act, often these

lawsuits challenge gerrymandered voting district. In gerrymandering cases, the dilution of

votes constitutes an “injury that is district specific” and the remedy would be the revision of

that individual’s district boundaries.    Gill, 138 S. Ct. at 1930. For vote dilution in

gerrymandering cases, a vote in a “packed or cracked” district “carry less weight than it would

in another, hypothetical district.” Id. at 1931.       And, the remedy would not require

restructuring of all of a State’s legislative districts. Id. In contrast to gerrymandering cases,

most courts that have considered vote dilution injuries arising in situations where unlawful

or illegal ballots are counted (without considerations of geography or race) have found that

the injury is too general and not personal. See Moore v. Circosta, No. 1:20cv911, 2020 WL

6063332, at *14 (M.D.N.C. Oct. 14, 2020) (Osteen, D.J.) (collecting cases).


                                               3
 Case 1:20-cv-00915-PLM-RSK ECF No. 59 filed 10/20/20 PageID.810 Page 4 of 5




       Plaintiffs’ theory for standing (dilution) and the nature of their claim presents a logical

disconnect. Plaintiffs allege, in Count IV, that Defendant Benson’s policy and the State

Court’s injunction constitutes the sort of fundamental unfairness that violates their

substantive due process rights. “Several appellate courts . . . have held that an election is a

denial of substantive due process if it is conducted in a manner that is fundamentally unfair.”

Bennett v. Yoshina, 140 F.3d 1218, 1226 (9th Cir. 1998). Reviewing relevant opinions, the

Ninth Circuit held that a substantive due process challenge for an election requires the

plaintiff to show (1) a likely reliance by voters on an established election procedure and/or

official pronouncements about what the procedure will be in the coming election and (2)

significant disenfranchisement that results from a change in the election procedures. Id. at

1226-27 (emphasis added); see Partido Nuevo Progresista v. Barreto Perez, 639 F.2d 825,

828 (1st Cir. 1980) (distinguishing between election challenges to additional votes which

dilute the votes of others from election challenges to the exclusion of votes which

disenfranchise voters). Although the Sixth Circuit has not announced any multi-factor test

for an election-based substantive due process claim, it has held that the “Due Process Clause

is implicated, and § 1983 relief is appropriate, in the exceptional case were a state’s voting

system is fundamentally unfair.” League of Women Voters of Ohio v. Brunner, 548 F.3d

463, 478 (6th Cir. 2008) (describing how, if true, the allegations would establish substantial

disenfranchisement of voters).

       This Court must acknowledge that the Eighth Circuit has suggested that a substantive

due process claim can be brought in fraudulent ballot stuffing situations. See Nolles v. State

Comm. For Reorganization of Sch. Dists., 524 F.3d 892, 898-99 (8th Cir. 2008). The nature


                                                4
 Case 1:20-cv-00915-PLM-RSK ECF No. 59 filed 10/20/20 PageID.811 Page 5 of 5




of a civil action for fraudulent ballot stuffing remains unclear as Nolles cited a criminal action

as authority. Id. at 899 (citing United States v. Saylor, 322 U.S. 385, 388-89 (1944)). And, in

Nolles, the Eighth Circuit concluded that the plaintiffs lacked standing. Nolles, 524 F.3d at

900 (“The Plaintiffs in this case are attempting to bring a generalized grievance shared in

common by all voters in Nebraska who voted to repeal LB 126. Because they have not

asserted a personalized injury, they lack standing to assert a violation of substantive due

process under the Fourteenth Amendment.”).

                                               II.

       The Court concludes Plaintiffs have not established a personal and individualized

injury and, therefore, have not demonstrated standing to raise a substantive due process

claim. Plaintiffs have identified a general grievance that would apply to all individuals who

lawfully cast a ballot in the November 3, 2020, general election.

       Following the guidance in Hargett, the Court DENIES Plaintiffs’ motion for a

preliminary injunction. (ECF No. 25.)

       IT IS SO ORDERED.

Date: October 20, 2020                                          /s/ Paul L. Maloney
                                                                    Paul L. Maloney
                                                                    United States District Judge




                                                5
